DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on October 19, 2020, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on October 19, 2020 is acknowledged and is answered as follows.

Applicant's arguments, see pp. 9 - 11, with respect to the rejection of claim(s) x - x under 35 U.S.C. §112 (b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claims 1 - 23 are pending in the instant application.
Claims 12 – 13 and 18 are cancelled. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interviews with Joseph B. Gross on December 11, 2020, December 15, 2020 and email communications on December 22, 2020.
The application has been amended as follows:

2.    (Currently Amended) The vertical memory device of claim 1, wherein the insulation pattern structure further includes second insulation patterns, each of the second insulation patterns being between adjacent second gate electrodes of the plurality of second gate electrodes, and wherein an angle of a slope of a sidewall of a lowermost second insulation pattern of the second insulation patterns is greater than an angle of a slope of the sidewall of the first insulation pattern with respect to the third direction upper surface of the substrate.
 
 4.        (Currently Amended) The vertical memory device of claim 1, wherein a sidewall of the at least one first gate electrode has a thickness in the first direction greater than a thickness of a central portion in a third direction of the at least one first gate electrode.

8.    (Currently Amended) The vertical memory device of claim 7[[6]], further comprising a second gate insulation pattern between the at least one first gate electrode and the upper surface of the substrate, the second gate insulation pattern including silicon oxide.

11.      (Currently Amended) The vertical memory device of claim 1, wherein the at least one first gate electrode and the plurality of second gate electrodes are disposed in a third direction, and wherein the vertical memory device further comprises a common source line (CSL) extending in the second direction between neighboring gate electrodes of the at least one first gate electrode and the plurality of second gate electrodes in the third direction, the CSL being spaced apart from the neighboring ones of the at least one first gate electrode and the plurality of second gate electrodes in the third direction.

 
 	16.    (Currently Amended) The vertical memory device of claim 14, wherein the insulation pattern structure further includes second insulation patterns, each of the second insulation patterns being between adjacent second gate electrodes of the plurality of second gate electrodes of the gate electrode structure, and wherein an angle of a slope of a sidewall of a lowermost second insulation pattern of the second an angle of a slope of the sidewall of the first insulation pattern with respect to the third direction.
 
 	19.    (Currently Amended) A vertical memory device, comprising:
gate electrodes spaced apart from each other on a substrate in a first direction substantially perpendicular to an upper surface of the substrate, each of the gate electrodes extending in a second direction substantially parallel to the upper surface of the substrate;
insulation patterns, each of the insulation patterns extending in the second direction between adjacent gate electrodes of the gate electrodes; and
a channel extending in the first direction on the substrate, the channel extending through at least one gate electrode of the gate electrodes and at least one insulation pattern of the insulation patterns,
wherein a distance from the upper surface of the substrate to a lower surface of an end portion in a fourth direction of a first insulation pattern of the insulation patterns is greater than a distance from the upper surface of the substrate to a lower surface of a central portion in a third direction of the first insulation pattern of the insulation patterns, 
wherein a sidewall connecting an upper surface and a lower surface of the first insulation pattern of the insulation patterns is slanted with respect to the upper surface of the substrate.
wherein each of second insulation patterns of the insulation patterns above the first insulation pattern has lower and upper surfaces that are substantially flat, and wherein an angle of a slope of a sidewall connecting the lower and upper surfaces of a lowermost second insulation pattern of the second insulation patterns is greater than an angle of a slope of a sidewall connecting the lower and upper surfaces of the first insulation pattern.

Allowable Subject Matter
Claims 1 – 11, 14 – 17 and 19 – 23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a vertical memory device, comprising:
 an upper surface of an end portion of the at least one first gate electrode is not parallel to a lower surface of the end portion of the at least one first gate electrode, and
wherein a sidewall connecting an upper surface and a lower surface of a first insulation pattern is slanted with respect to the upper surface of the substrate
as recited in claim 1; further,
a vertical memory device, comprising:
wherein a sidewall connecting an upper surface and a lower surface of a first insulation pattern of the insulation patterns is slanted with respect to the upper surface 
as recited in claim 14; and further,
a vertical memory device, comprising:
a distance from the upper surface of the substrate to a lower surface of an end portion in a fourth direction of a first insulation pattern of the insulation patterns is greater than a distance from the upper surface of the substrate to a lower surface of a central portion in a third direction of the first insulation pattern of the insulation patterns, and
wherein a sidewall connecting an upper surface and a lower surface of the first insulation pattern of the insulation patterns is slanted with respect to the upper surface of the substrate 
as recited in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818